DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, lines 7-8, it is not clear what “ … based on a second, different count value of a second refresh address counter of the second memory device” mean.  For purpose of examination, Examiner assumes it is -- based on a second count value of a second refresh address counter of the second memory device, wherein the second count value is different from the first count value--.
For other occurrences of “second, different count value” in claims 9-11, Examiner rephrases it as --second count value--.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2011/0107005 to Nakaoka (hereafter Nakaoka) in view of US 8,547,767 to Ruckerbauer et al. (hereafter Ruckerbauer).
Regarding independent claim 1, Nakaoka teaches a method, comprising: 
receiving, at each of a number of memory banks, a refresh command (FIGS. 14-15: refresh signal 1001 is sent to BANK_A to BANK_D); 
and refreshing, at each of the number of memory banks and in response to the refresh command, a number of memory cells (see FIG. 20) based on a count of an associated refresh address counter (FIG. 15: refresh address counters 34, each corresponds to one of BANK_A to BANK_D), a count of a refresh address counter of at least one memory bank of the number of memory banks being offset from a count of a refresh address counter of at least one other memory bank of the number of memory banks (see paragraphs [0084], [0104]-[0105]).
Nakaoka teaches memory banks instead of memory devices.
Ruckerbauer teaches a method of refreshing a number of memory devices in response to a refresh command (FIG. 5: memory chips 510-530 are responsive to same RAS, CAS and CS commands).  Each memory device comprises a refresh counter (FIG. 5: refresh counters 550s). Ruckerbauer further suggests that a high capacity memory comprising multiple chips memory, which appears from outside like a single large memory (see 2:29-3:6). 
Since Nakaoka and Ruckerbauer are both from the same field of endeavor, the purpose disclosed by Nakaoka would have been recognized in the pertinent art of Ruckerbauer.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the refresh method taught in Nakaoka to a higher capacity memory of Ruckerbauer because the higher capacity memory appears like single large memory from outside and would operate the same.
Regarding dependent claim 2, Nakaoka teaches adjusting the count of the refresh address counter of the at least one memory bank such that the count of the refresh address counter of the at least one memory bank is offset from the count of the refresh address counter of the at least one other memory bank (FIGS. 15 and 20: the offset is +/- 1 between the adjacent banks).
Regarding dependent claim 3, Nakaoka teaches incrementing an associated count of a refresh address counter of each memory bank of the number of memory banks in response to refreshing the number of memory cells (FIG. 20: incrementing the count of each bank as shown).
Regarding dependent claim 4, Nakaoka teaches adjusting an associated count of a refresh address counter of more than one memory bank of the number of memory banks such that a bank-to-bank counter offset amongst the number of memory banks is equal (FIGS 15 and 20: the offset is +/- 1 between the adjacent banks).
Regarding dependent claim 5, Nakaoka teaches adjusting the count of the refresh address counter of the at least one memory bank responsive to a boot or a reboot operation (FIG. 15: the counters are initialized by mode register set signal MRS).
Regarding dependent claim 6, Nakaoka teaches programming, at each of the number of memory banks, one or more register settings (FIG. 15: mode register MRS).  Even though Nakaoka does not suggest the mode register MRS are fuses, it would have been obvious to one with ordinary skill in the art to realize that fuse is one the choices used as mode register.
Regarding dependent claim 7, Nakaoka teaches adjusting, at the at least one memory bank, an initial count of the associated refresh address counter based on the one or more register settings (FIG. 15: the counters are initialized by mode register set signal MRS).
Regarding independent claim 8, Nakaoka teaches a method, comprising: 
receiving, at a first memory bank and a second memory bank, a refresh command (FIGS. 14-15: refresh signal 1001 is sent to BANK_A and BANK_B);
refreshing, at the first memory bank and in response to the refresh command, a first number of memory cells based on a first count value of a first refresh address counter of the first memory bank (FIGS. 15 and 20: refreshing BANK_A in response to refresh add counter_A); and 
refreshing, at the second memory bank and in response to the refresh command, a second number of memory cells of the second memory bank based on a second count value of a second refresh address counter of the second memory bank, wherein the second count value is different from the first count value (FIGS. 15 and 20: refreshing BANK_B in response to refresh add counter_B, wherein counter_B is offset from counter_A by +1).
Nakaoka teaches memory banks instead of memory devices.
Ruckerbauer teaches a method of refreshing a number of memory devices in response to a refresh command (FIG. 5: memory chips 510-530 are responsive to same RAS, CAS and CS commands).  Each memory device comprises a refresh counter (FIG. 5: refresh counters 550s).  Ruckerbauer further suggests that a high capacity memory comprising multiple chips memory, which appears from outside like a single large memory (see 2:29-3:6). 
Since Nakaoka and Ruckerbauer are both from the same field of endeavor, the purpose disclosed by Nakaoka would have been recognized in the pertinent art of Ruckerbauer.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the refresh method taught in Nakaoka to a higher capacity memory of Ruckerbauer because the higher capacity memory appears like single large memory from outside and would operate the same.
Regarding dependent claim 9, Nakaoka teaches adjusting at least one of the first count value of the first memory bank or the second count value of the second memory bank such that the first count value of the first memory bank is offset from the second count value of the second memory bank (FIGS 15 and 20: the offset is +/- 1 between the adjacent banks).
Regarding dependent claim 10, Nakaoka teaches receiving the refresh command at a third memory bank; and refreshing, at the third memory bank and in response to the refresh command, a third number of memory cells based on a third count value of a third refresh address counter of the third memory bank, wherein the third count value is different from at least one of the first count value or the second count value (FIGS. 15 and 20: refreshing BANK_C in response to refresh add counter_C with offset of +1 from adjacent BANK_B).
Regarding dependent claim 11, Nakaoka teaches setting, at the first memory bank, one or more mode registers such that the first count value of the first memory bank is offset from the second count value of the second memory bank (see FIGS. 15 and 20).  Even though Nakaoka does not suggest the mode register MRS are fuses, it would have been obvious to one with ordinary skill in the art to realize that fuse is one the choices used as mode register.
	Regarding independent claim 12, Nakaoka teaches a memory module, comprising: 
a number of memory banks (FIG. 15: BANK_A to BANK_D), wherein each memory bank of the number of memory banks includes: 
a counter having an index (FIG. 15: refresh add counter_A to refresh add counter_D), wherein at least one memory bank of the number of memory banks includes an index that is different from an index of at least one other memory bank of the number of memory banks (FIG. 15: each of the refresh add counter_A to refresh add counter_D is offset from the adjacent ones by +/- 1); and 
a controller configured to refresh, based on the index of the counter, a number of memory cells (FIG. 1: control logic 13 controls the refresh operation).
Nakaoka teaches memory banks instead of memory devices.
Ruckerbauer teaches a method of refreshing a number of memory devices in response to a refresh command (FIG. 5: memory chips 510-530 are responsive to same RAS, CAS and CS commands).  Each memory device comprises a refresh counter (FIG. 5: refresh counters 550s). Ruckerbauer further suggests that a high capacity memory comprising multiple chips memory, which appears from outside like a single large memory (see 2:29-3:6). 
Since Nakaoka and Ruckerbauer are both from the same field of endeavor, the purpose disclosed by Nakaoka would have been recognized in the pertinent art of Ruckerbauer.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the refresh method taught in Nakaoka to a higher capacity memory of Ruckerbauer because the higher capacity memory appears like single large memory from outside and would operate the same.
Regarding dependent claim 13, Nakaoka teaches wherein the controller is further configured to adjust an index of one or more memory banks of the number of memory banks based on one or more FIG. 15: mode register MRS).  Even though Nakaoka does not suggest the mode register MRS are fuses, it would have been obvious to one with ordinary skill in the art to realize that fuse is one the choices used as mode register.
Regarding dependent claim 14, Nakaoka teaches wherein an index of each bank of the number of memory banks is offset from at least one other bank by the same offset value (FIGS. 15 and 20: the offset is +/- 1 between the adjacent banks).
Regarding dependent claim 15, Nakaoka teaches wherein the controller is further configured to: receive a refresh command (FIG. 14: refresh signal 1001); identify a row including the number of memory cells based on the index of the memory bank; and activate the row to refresh the number of memory cells (FIG. 15: refresh the row of the bank identified by the corresponding refresh address counter).
Regarding independent claim 16, Nakaoka teaches a system comprising: 
at least one processor device (FIG. 1: control logic); and 
a number of memory banks operably coupled to the at least one processor device (FIG. 15: BANK_A to BANK_D), wherein at least one memory bank of the number of memory banks comprises a refresh address counter having a count value offset from a count value of a refresh address counter of at least one other memory bank of the number of memory banks (see FIGS. 15, 20 and paragraphs [0084], [0104]-[0105]).
Nakaoka teaches memory banks instead of memory devices.
Ruckerbauer teaches a method of refreshing a number of memory devices in response to a refresh command (FIG. 5: memory chips 510-530 are responsive to same RAS, CAS and CS commands).  Each memory device comprises a refresh counter (FIG. 5: refresh counters 550s). Ruckerbauer further suggests that a high capacity memory comprising multiple chips memory, which appears from outside like a single large memory (see 2:29-3:6). 
Since Nakaoka and Ruckerbauer are both from the same field of endeavor, the purpose disclosed by Nakaoka would have been recognized in the pertinent art of Ruckerbauer.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the refresh method taught in Nakaoka to a higher capacity memory of Ruckerbauer because the higher capacity memory appears like single large memory from outside and would operate the same.
Regarding dependent claims 17-18, Nakaoka teaches register circuitry, wherein the count value of the at least one memory bank is programmable via one or more registers of the register circuitry (FIG. 15: mode register MRS).  Even though Nakaoka does not suggest the mode register MRS are fuses, it would have been obvious to one with ordinary skill in the art to realize that fuse is one the choices used as programmable mode register.
Regarding dependent claim 19, Nakaoka teaches wherein each memory bank of the number of memory banks comprises a refresh address counter having a count value offset from a count value of a refresh address counter of every other memory bank of the number of memory banks (FIGS 15 and 20: the offset is 1 for each of the refresh add counters between the adjacent banks).
Regarding dependent claim 20, Nakaoka teaches wherein the at least one memory bank is configured to adjust its count value in response to a boot or a reboot operation and based on one or more associated register settings (FIG. 15: the counters are initialized by mode register set signal MRS). Even though Nakaoka does not suggest the mode register MRS are fuses, it would have been obvious to one with ordinary skill in the art to realize that fuse is one the choices used as programmable mode register.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 19, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824